                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                          CR-15-39-GF-BMM

          Plaintiffs,

    vs.
                                                           ORDER
 DARNELL COBB,

          Defendant.


      Defendant Darnell Cobb moved this Court to terminate early his period of

supervision on February 27, 2019. (Doc. 39.) The Government opposes the motion.

(Doc. 42.) The Court conducted a hearing on March 18, 2019. (Doc. 43.) The

Court stated at the hearing that it would grant Cobb’s motion for early termination

if Cobb continued to comply with the conditions of his supervised release for the

next thirty days. Id.

      The Grand Jury indicted Cobb on one count of Failure to Register as a

Sexual Offender in violation of 18 U.S.C. § 2250(a). (Doc. 2.) Cobb pleaded guilty

to the sole count in the Indictment on September 8, 2015. (Doc. 18.) The Court

sentenced Cobb to six months of imprisonment followed by sixty months of




                                         1
supervised release on December 12, 2015. (Docs. 23, 24.) Cobb began his term of

supervised release on January 13, 2016. (Doc. 28 at 1.)

      United States Probation Officer Gentry Cummins filed a petition to revoke

Cobb’s supervised release on November 14, 2017. (Doc. 28.) The petition alleged

that Cobb had committed the following thirteen violations of his supervised release

conditions by: (1) failing to answer truthfully all inquiries by the probation officer;

(2-5) committing four federal, state, or local crimes; (6-8) failing to appear for

three sex offender treatment sessions; (9) failing to notify his probation officer of a

change in residence; (10) failing to appear for polygraph testing; (11) failing to

notify his probation of officer of a change in employment; (12) failing to report to

his probation officer; and (13) failing to complete successfully a sex offender

treatment program. Id. at 1-5. The Court determined that Cobb had violated his

conditions of his supervised release on January 17, 2018. (Doc. 36.) The Court,

however, agreed to delay disposition of sentence for ninety days. Id. The Court

granted the Government’s motion to dismiss the petition to revoke at the

disposition of sentence hearing on April 18, 2018. (Doc. 37.)

      Cobb’s term of supervised release will expire on January 12, 2021. (Doc. 40

at 2.) A defendant, who has successfully completed one year of his supervision, is

authorized to move for termination of his supervised release. 18 U.S.C. §§ 3564(c),

3583(e)(1). The Court has “broad discretion in determining whether to grant a


                                           2
motion to terminate supervised release.” United States v. Emmett, 749 F.3d 817,

819 (9th Cir. 2014). Notably, the Court may terminate a defendant’s supervision, if

after looking at the 18 U.S.C. § 3553(a) factors, the Court finds that termination is

“warranted by the conduct of the defendant and the interests of justice.” 18 U.S.C.

§ 3564(c); see also 18 U.S.C. § 3583(e)(1).

      Cobb’s attorney, Hank Branom, represents that Probation Officer Gentry

Cummins stated that Cobb has been compliant with his conditions of supervised

release since November 14, 2017, with the exception of one minor, not filed

violation for forgetting to turn in monthly paperwork. Id. Branom further

represents that Cobb’s sex offender treatment provider, Cathy Cardneaux, supports

Cobb’s motion of early termination of his supervised release. Id. Cardneaux

advised Branom that Cobb understands that he must register for sex offender

treatment, that he has not committed any other offenders, follows all registry

requirements, and maintains employment. Id. There have been no reported

violations of Cobb’s conditions since the Court conducted a hearing on the instant

motion on March 18, 2019. The Court finds that early termination of Cobb’s

supervised release serves the interests of justice.

      Accordingly, IT IS ORDERED that Defendant Darnell Cobb’s Motion for

Early Termination of Supervised Release (Doc. 39) is GRANTED.




                                           3
     IT IS FURTHER ORDERED that Defendant Darnell Cobb is

DISCHARGED from supervised release.

     DATED this 18th day of April, 2019.




                                      4
